UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6997



ROBERT ALLEN BANE,

                                            Plaintiff - Appellant,

          versus


RONALD J. ANGELONE, Director, Virginia Depart-
ment of Corrections; L. M. SAUNDERS, Warden;
J. LEE, Assistant Warden; S. F. TAYLOR, Assis-
tant Warden; B. TOLLEY, Acting Assistant War-
den; L. R. DAY, Major; OFFICER HALL; OFFICER
J. SCOTT; OFFICER ARNOLD; OFFICER FRESHOUR;
OFFICER TYLER; OFFICER GARRETT; LIEUTENANT
REDMAN,

                                           Defendants - Appellees,

          and


OFFICER THORNTON; A. D. ROBINSON,

                                                        Defendants.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-96-687-R)


Submitted:   February 26, 1999            Decided:   March 19, 1999


Before WILKINS and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Robert Allen Bane, Appellant Pro Se. Martha Murphey Parrish, As-
sistant Attorney General, Christopher Garrett Hill, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Robert Allen Bane appeals the district court’s orders denying

relief on his complaint filed under the Americans with Disabilities

Act (ADA), 42 U.S.C.A. §§ 12101-12213 (West 1994 & Supp. 1998), and

42 U.S.C.A. § 1983 (West Supp. 1998).   We have reviewed the record

and the district court’s opinions accepting the magistrate judge’s

recommendations and find no reversible error.    Accordingly, we af-

firm on the reasoning of the district court.    See Bane v. Angelone,

No. CA-96-687-R (W.D. Va. Jan. 9; May 20, 1998).*   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                            AFFIRMED




     *
       The orders from which Bane appeals were signed on January 6,
1998, and May 19, 1998, and entered on the district court’s docket
on January 9, and May 20, 1998 respectively. In accordance with
Fed. R. Civ. P. 58 and 79(a), it is the date of entry we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  3